SECOND DIVISION
                                MILLER, P. J.,
                           DOYLE, P. J., and REESE, J.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                 http://www.gaappeals.us/rules


                                                                    February 27, 2018




In the Court of Appeals of Georgia
 A17A1789. HARVEY v. THE STATE.

      REESE, Judge.

      A jury found Reginald Harvey guilty of burglary in the first degree and felony

theft by taking.1 He appeals from the trial court’s denial of his motion for new trial,

arguing that the evidence was insufficient to support his convictions, the court erred

in admitting certain evidence, and the court erred in sentencing him. For the reasons

set forth, infra, we affirm.

      Viewed in the light most favorable to the jury’s verdict,2 the record shows the

following facts. On October 15, 2014, Harold Cochran drove to his sister-in-law’s

home in Whitfield County. As Cochran arrived at about 2:40 p.m., he saw a man he


      1
          OCGA §§ 16-7-1 (b); 16-8-2; 16-8-12 (a) (1) (B).
      2
          See Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004).
did not recognize walking from the garage area of the home. The man was “[v]ery

well-dressed,” wearing dark pants, a purple dress shirt, and a lanyard. Cochran started

to approach the man, but the man avoided eye contact and quickly got into an older

model Cadillac that was parked in the house’s driveway. The man backed out of the

driveway and started driving away at a high rate of speed, so Cochran followed him

and called 911. However, Cochran eventually lost sight of the Cadillac.

      Cochran returned to his sister-in-law’s home and talked to a police officer who

had responded to the 911 call. Upon entering the house, the officer observed that

there was no sign of forced entry and that all of the doors and windows were shut and

locked with the exception of one window, which was open several inches. The

homeowner arrived home, and, after walking through the house, she told the officer

that the only things that appeared to be missing were her jewelry box and several

pieces of jewelry. The homeowner also noticed that the ceiling fan in her bedroom

had been turned off, even though she always kept it running, even when she was not

at home.

      Within a few days, the homeowner gave a police detective a list of the missing

jewelry with each piece’s approximate value. According to the list, the burglar had

stolen, among other things, several diamond rings; a “bridal set” of rings; a pair of

                                          2
tungsten wedding bands; a gold ring engraved with the initials of the homeowner and

her late husband; a “pinky” ring engraved with the initials of the homeowner’s

maiden name; diamond earrings; several necklaces (some with diamonds and pearls);

and several watches. The homeowner testified that the total value of the stolen

jewelry was “well over $5,000.”

      The detective investigating the burglary checked a website, Leadsonline.com,

that showed recent pawn shop transactions in the area. According to the website, a

man identified as “Reginald Harvey” had sold several pieces of jewelry that appeared

to match the homeowner’s list to at least two local pawn shops on October 16, 2014,

the day after the burglary, as well as on October 17 and 22, 2014. The detective

contacted the pawn shops, and the shops e-mailed pictures of the jewelry to the

detective. He then forwarded the pictures to the homeowner, who identified the items

as some of the pieces that had been stolen from her home. The jewelry also matched

the items described on the list that the homeowner had provided. The detective then

retrieved the jewelry and returned it to the homeowner, although not all of the jewelry

that had been stolen was recovered.

      The detective also obtained a search warrant for the Appellant’s home. During

the search, the detective found a purple dress shirt, a small envelope with “2004

                                          3
Cadillac DeVille” and “Reginald Harvey” written on it, several jewelry boxes of

various sizes, and numerous pieces of jewelry. The detective photographed the

jewelry boxes and jewelry and sent the pictures to the homeowner, but none of the

items belonged to her. The detective testified that he thought it was odd that the

Appellant had so many pieces of women’s jewelry and several jewelry boxes because

he found no other evidence that a woman lived in the Appellant’s house.

      In addition, the detective obtained surveillance camera video recordings from

a convenience store that was less than one quarter mile from the house at issue. The

recordings showed that, at 2:26 p.m. on the day of the burglary, a man who was

wearing a dark-colored dress shirt, a tie, and a lanyard with an identification badge

entered the store. The detective also obtained a video recording from a security

camera located at a public park near the house. The recording was from the day of the

burglary, October 15, 2014, and showed a person walking around the outside of the

house at issue, disappearing briefly, then reappearing, and repeating this pattern a few

times between 2:30 and 2:40 p.m.

      The Appellant was arrested and charged with burglary in the first degree and

felony theft by taking. At trial, in addition to presenting the above evidence, the State

showed that the Appellant had entered guilty pleas to multiple counts of residential

                                           4
burglary and theft by receiving jewelry in 1990 and 1996.3 Ultimately, the jury

convicted him on both counts in this case: burglary in the first degree and felony theft

by taking. The trial court denied his motion for new trial, and this appeal followed.

               On appeal from a criminal conviction, we view the evidence in the
      light most favorable to the verdict and an appellant no longer enjoys the
      presumption of innocence. This Court determines whether the evidence
      is sufficient under the standard of Jackson v. Virginia,4 and does not
      weigh the evidence or determine witness credibility. Any conflicts or
      inconsistencies in the evidence are for the jury to resolve. As long as
      there is some competent evidence, even though contradicted, to support
      each fact necessary to make out the State’s case, we must uphold the
      jury’s verdict.5


The standard of Jackson v. Virginia, supra, is met if the evidence is sufficient for any

rational trier of fact to find the defendant guilty beyond a reasonable doubt of the

crime charged.6 Further, we review the trial court’s admission of evidence of other




      3
          See Division 2, infra.
      4
          443 U. S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979).
      5
       Walker v. State, 329 Ga. App. 369, 370 (765 SE2d 599) (2014) (punctuation
and footnote omitted).
      6
          Clark v. State, 275 Ga. 220, 221 (1) (564 SE2d 191) (2002).

                                           5
criminal acts for a clear abuse of discretion.7 With these guiding principles in mind,

we turn now to the Appellant’s specific claims of error.

      1. The Appellant contends that there was no direct evidence, such as

fingerprints inside the victim’s home, to prove that the Appellant committed the

burglary8 and that the circumstantial evidence presented by the State was insufficient

to support his convictions.

      Under OCGA § 24-14-6, “[t]o warrant a conviction on circumstantial evidence,

the proved facts shall not only be consistent with the hypothesis of guilt, but shall

exclude every other reasonable hypothesis save that of the guilt of the accused.”

      However, the circumstantial evidence need not exclude every
      conceivable inference or hypothesis — only those that are reasonable.
      Moreover, whether a hypothesis is reasonable and whether every other
      hypothesis except the guilt of the accused has been excluded are
      generally questions for the jury to decide. Because jurors are able to hear
      and observe the witnesses, and thus are better able to judge the




      7
          See Silvey v. State, 335 Ga. App. 383, 386 (1) (780 SE2d 708) (2015).
      8
         See OCGA § 16-7-1 (b) (2014) (“A person commits the offense of burglary
in the first degree when, without authority and with the intent to commit a felony or
theft therein, he or she enters or remains within an occupied, unoccupied, or vacant
dwelling house of another[.]”).

                                          6
      reasonableness of a hypothesis raised by the evidence, this Court will
      not disturb their findings unless it is unsupportable as a matter of law.9


      Here, the circumstantial evidence showed that, on the afternoon of the burglary,

a man entered a convenience store near the house that was burglarized. Minutes later,

the same man was seen outside the house’s garage, and he sped away in a Cadillac

when Cochran arrived at the house. Inside the house, a ceiling fan had been turned

off, and a jewelry box and jewelry were missing, which indicated that someone had

been inside the house after the homeowner had left that day. Over the next few days,

the Appellant sold some of the stolen jewelry to at least two local pawn shops. Then,

while searching the Appellant’s house, police officers found a purple dress shirt

similar to the one the man at the house was wearing and an envelope indicating that

the Appellant had a 2004 Cadillac DeVille. Officers also found several jewelry boxes

and numerous pieces of women’s jewelry in the Appellant’s home, even though it did

not appear that a woman lived there. Finally, the State showed that the Appellant had

previously pled guilty to burglarizing several residences.




      9
       Wise v. State, 325 Ga. App. 377, 381 (2) (752 SE2d 628) (2013) (citations and
punctuation omitted; emphasis in original).

                                          7
      In addition to this evidence, the State presented the testimony of the managers

of two of the pawn shops at issue to prove that the Appellant was, in fact, the man

who sold the homeowner’s jewelry to the shops within days of the burglary. The store

manager from one of the pawn shops, EZPAWN in Chattanooga, Tennessee, testified

about her shop’s procedures when someone brought in items to sell. She testified that

customers wanting to either sell or pawn an item had to present a valid identification

card (“I.D.”). A shop employee then appraised the item, and the customer signed the

purchase or pawn ticket. The manager admitted that the shop did not pay the fair

market value for jewelry it purchased from customers. Every night, the shop uploaded

information about all of its transactions onto the Leadsonline.com website and also

sent it to the police department. The manager identified two purchase tickets for

jewelry sold to the shop by a person identified as “Reginald Charles Harvey” on

October 16 and 22, 2014. The purchase tickets listed the items “Reginald Charles

Harvey” sold to the store as, inter alia, a pair of white gold, double-stud diamond

earrings; a man’s gold diamond ring; a woman’s 14-carat gold cluster diamond ring;

and a diamond pendant. The tickets had the Appellant’s driver’s license information

on them, and the manager testified that there was no way someone other than the man

pictured on the license could have sold the items to the shop using the Appellant’s

                                          8
driver’s license. In fact, the manager testified that she recognized the Appellant

because he was a frequent customer of the pawn shop, and she identified him at trial

as the customer she knew as “Reginald Harvey.”

      The manager of the other pawn shop, Cash America Pawn in Chattanooga,

testified that, when a customer came to the shop to sell an item, the shop employee

first checked the customer’s I.D., which had to be a valid, state-issued I.D. card. The

employee then appraised the item and told the customer how much the shop was

willing to loan or pay for the item. For customers wanting to sell an item, the

employee created a merchandise purchase receipt; a copy of the receipt would also

be stored online on the Leadsonline.com website. The manager identified a purchase

receipt that had the name “Reginald C. Harvey” on it along with information from the

customer’s driver’s license. The receipt showed that the Appellant sold several pieces

of jewelry to the shop at 11:20 a.m. on October 16, 2014. According to the shop

manager, no one other than the Appellant could have sold the items because “[t]he

driver’s license picture [had] to match the person in front of us.”

      Despite this volume of evidence, the Appellant’s counsel argued to the jury that

the State had failed to prove that any burglary had actually occurred. Counsel argued

that the State had not presented any evidence of a forced entry into the house,

                                          9
fingerprints of an alleged burglar,10 or pictures of the scene. He also pointed out that

there were several other items of value in the house that had not been stolen. Counsel

attacked the identification evidence showing that the Appellant was the man who had

sold the jewelry to the pawn shops. He also argued, however, that, even if the

Appellant had sold the jewelry to the pawn shops, the State had failed to disprove the

possibility that the Appellant had obtained the jewelry from someone else, i.e., the

person who had actually committed the burglary.11 Thus, according to counsel, the

State failed to prove the Appellant committed a burglary in this case and, instead, was

trying to convince the jury to convict the Appellant solely based upon his prior

burglary convictions.

      10
         The police detective who processed the scene after the burglary was
discovered testified that he was unable to lift any fingerprints from the partially-
opened window.
      11
         Although the Appellant also argues on appeal that the court improperly
allowed Cochran, the homeowner’s brother-in-law, to identify him at trial as the man
he saw outside the house on the day of the burglary, the Appellant failed to object to
this evidence at trial, and thus waived any error. See Williams v. State, 277 Ga. App.
106, 108 (2) (625 SE2d 509) (2005) (“We are a court for the correction of errors of
law committed by the trial court where proper exception is taken, and we will not
consider issues and grounds for objection, even of a constitutional magnitude, which
were not raised and determined in the trial court.”) (footnote omitted). He also waived
appellate review by failing to enumerate this allegedly erroneous admission of
evidence as error in his appellate brief. See Cobble v. State, 268 Ga. App. 792, 794
(2) (603 SE2d 86) (2004).

                                          10
      Ultimately, however, the jury heard the evidence, the arguments of counsel, and

the instructions from the trial court, including two separate instructions on the limited

consideration of the prior guilty pleas. It was solely up to the jury to decide whether

the only reasonable explanation supported by the evidence was the Appellant’s

guilt.12 We find that the circumstantial evidence presented in this case was more than

sufficient to uphold the jury’s conclusion that the Appellant had committed the

burglary and theft as charged beyond a reasonable doubt.13

      2. The Appellant argues that the trial court erred in admitting evidence of other

criminal acts he committed several years ago, complaining that the evidence was

irrelevant and unduly prejudicial. He contends that the State improperly used the



      12
           See Wise, 325 Ga. App. at 381 (2).
      13
          See id.; see also Ricks v. State, 327 Ga. App. 291, 294 (2) (758 SE2d 624)
(2014); Chambers v. State, 288 Ga. App. 550, 550-551 (654 SE2d 451) (2007)
(“Evidence of recent, unexplained possession of stolen goods may be sufficient to
give rise to an inference that the defendant committed the burglary. [Moreover, in this
case,] the strong inference of guilt arising from possession within hours of the theft
(the nearer the possession to the time of the theft, the stronger will be the inference
of guilt) was compounded by the manner in which [the defendant] disposed of the
goods, namely pawning them within hours of the theft.”) (citation and punctuation
omitted); see generally Patch v. State, 337 Ga. App. 233, 237 (1) (786 SE2d 882)
(2016) (“[T]o set aside the conviction, it is not sufficient that the circumstantial
evidence show that the act might by bare possibility have been done by somebody
else.”) (punctuation and footnote omitted).

                                           11
evidence to show that he had a propensity to commit burglaries and to “smear [him]

in the eyes of the jury.”

      The “other acts” evidence at issue here includes the Appellant’s guilty plea to

a 1990 accusation charging him with committing six separate residential burglaries

(i.e., illegally entering a person’s “dwelling house” without authority and with the

intent to commit a theft14) over a two-month period. In the same accusation, the

Appellant pled guilty to two felony and three misdemeanor charges of theft by

receiving15 involving the illegal “disposal” of items he knew to be stolen, which

included a diamond cluster ring, a 14K diamond ring, and similar items. In addition,

the State showed that the Appellant pled guilty to a 1996 indictment that charged him




      14
         See former OCGA § 16-7-1 (a) (1990) (“A person commits the offense of
burglary when, without authority and with the intent to commit a felony or theft
therein, he enters or remains within the dwelling house of another or any building,
vehicle, railroad car, watercraft, or other such structure designed for use as the
dwelling of another[.]”).
      15
         See former OCGA § 16-8-7 (a) (1990) (“A person commits the offense of
theft by receiving stolen property when he receives, disposes of, or retains stolen
property which he knows or should know was stolen unless the property is received,
disposed of, or retained with intent to restore it to the owner.”).

                                         12
with committing six counts of residential burglary16 in a single month and one count

of burglarizing the office of an apartment building.

      Upon notice by the State of its intention to present this evidence, the trial court

conducted a series of hearings before finding this evidence admissible for the limited

purposes of showing the Appellant’s intent, the absence of accident or mistake, and,

possibly, motive. At trial, before such evidence was presented to the jury, the court

instructed the jury on these specific, limited purposes for which this evidence could

be considered.17 The State then presented certified copies of the Appellant’s guilty

pleas to the previous crimes and read each count in the 1990 accusation and 1996

indictment to the jury.

      (a) OCGA § 24-4-404 (b) (“Rule 404 (b)”) applies to the admission of evidence

of other acts committed by the defendant and provides, in relevant part, as follows:

      Evidence of other crimes, wrongs, or acts shall not be admissible to
      prove the character of a person in order to show action in conformity
      therewith. It may, however, be admissible for other purposes, including,
      but not limited to, proof of motive, opportunity, intent, preparation, plan,
      knowledge, identity, or absence of mistake or accident.

      16
           See former OCGA § 16-7-1 (a) (1996).
      17
        The court also gave a limiting instruction regarding consideration of this
evidence during its final charge to the jury.

                                          13
Rule 404 (b) “explicitly recognizes the relevance of other acts evidence offered for

a permissible purpose” and is therefore “an evidentiary rule of inclusion which

contains a non-exhaustive list of purposes other than bad character for which other

acts evidence is deemed relevant and may be properly offered into evidence.”18

      In determining the admissibility of “other acts” evidence under Rule 404 (b),

the Supreme Court of Georgia has adopted the test set out by the Eleventh Circuit of

the United States Court of Appeals.19

      Under this test, in order to be admissible, the State must make a showing
      that: (1) evidence of extrinsic, or other, acts is relevant[20] to an issue




      18
         State v. Jones, 297 Ga. 156, 159 (2) (773 SE2d 170) (2015) (citations
omitted).
      19
         See id. at 158 (1); Silvey, 335 Ga. App. at 386 (1); see also Ga. L. 2011, p.
99, § 1 (not codified) (enacting the new Evidence Code and stating the legislative
intent to adopt the Federal Rules of Evidence as interpreted by the United States
Supreme Court and Circuit Courts of Appeals, as of January 1, 2013, with any
conflicts among the Circuit Courts of Appeals to be resolved by following the
Eleventh Circuit Court).
      20
         See Olds v. State, 299 Ga. 65, 69 (2) (786 SE2d 633) (2016) (“[T]o determine
whether such evidence actually is ‘relevant’ for a particular purpose, we look to
OCGA § 24-4-401 (‘Rule 401’), which deems evidence relevant if it has ‘any
tendency to make the existence of any fact that is of consequence to the determination
of the action more probable or less probable than it would be without the evidence.’”)
(citation and punctuation omitted).

                                          14
      other than a defendant’s character[21]; (2) the probative value of the
      other acts evidence is not substantially outweighed by its unfair
      prejudice, i.e., the evidence must satisfy the requirements of [OCGA §
      24-4-403]; and (3) there is sufficient proof so that the jury could find
      that the defendant committed the act in question. In no case may
      evidence of other acts be admitted for the sole purpose of proving the
      character of the accused to show that he acted in conformity therewith.22


“[A] trial court’s decision to admit other acts evidence will be overturned only where

there is a clear abuse of discretion.”23

      (i) As shown above, the trial court admitted the evidence of the Appellant’s

prior burglaries and thefts for allowable purposes under Rule 404 (b), i.e., to show his

intent, the absence of accident or mistake, and motive. Under the first prong of the




      21
        See OCGA § 24-4-404 (b) (listing permissible purposes for the admission of
evidence of other acts).
      22
        Silvey, 335 Ga. App. at 386 (1) (citations and punctuation omitted), quoting
Jones, 297 Ga. at 158-159 (1).
      23
         Silvey, 335 Ga. App. at 386 (1) (citation and punctuation omitted). See also
Graham v. State, 337 Ga. App. 664, 669 (2) (788 SE2d 555) (2016) (“On appeal, we
review the trial court’s ruling admitting evidence pursuant to OCGA § 24-4-404 (b)
for a clear abuse of discretion, a review requiring the appellate court to make a
common sense assessment of all the circumstances surrounding the extrinsic offense,
including prosecutorial need, overall similarity between the extrinsic act and the
charged offense, as well as temporal remoteness.”) (citation and punctuation omitted).

                                           15
test for admissibility under Rule 404 (b), our Supreme Court has adopted the

following analysis for the issue of intent:

          A defendant who enters a not guilty plea makes intent a material issue
          which imposes a substantial burden on the government to prove intent,
          which it may prove by qualifying Rule 404 (b) evidence absent
          affirmative steps by the defendant to remove intent as an issue. Where
          the extrinsic offense is offered to prove intent, its relevance is
          determined by comparing the defendant’s state of mind in perpetrating
          both the extrinsic and charged offenses. Thus, where the state of mind
          required for the charged and extrinsic offenses is the same, the first
          prong of the Rule 404 (b) test is satisfied.24


Here, the Appellant pled not guilty to the charges in this case, thus making intent a

material issue, and he failed to take affirmative steps to remove the issue from the

case.25

          24
       Silvey, 335 Ga. App. at 387 (1) (a), quoting Bradshaw v. State, 296 Ga. 650,
656-657 (3) (769 SE2d 892) (2015).
          25
         Although the Appellant argues that his intent was not an issue at trial because
his primary defense was that no burglary had, in fact, been committed, this argument
lacks merit. As in all burglary cases, absent a stipulation of the facts by the Appellant,
the State had to prove both that a burglary was committed and that the Appellant
intentionally committed it. See United States v. Diaz-Lizaraza, 981 F2d 1216, 1224
(11th Cir. 1993) (“[T]he government may introduce evidence of the defendant’s
extrinsic acts to prove intent if the defendant does not affirmatively take the question
of intent out of contention by stipulating to the requisite intent.”) (citations and
punctuation omitted). Thus, the defense pursued by the Appellant at trial did nothing

                                              16
      Further, the requisite state of mind for committing the burglaries charged in the

1990 accusation and the 1996 indictment is the same as in the instant case, i.e.,

entering a residence without permission “with the intent to commit a felony or theft

therein[.]”26 Similarly, the intent required to commit a theft – either theft by taking or

theft by receiving – is unlawfully obtaining another person’s property with the

intention of depriving that person of the property.27 Therefore, the evidence of the

other acts committed by the Appellant was clearly relevant in this case to establish

his intent, so the first prong of the Rule 404 (b) test was satisfied.28




to lessen the State’s burden of proof.
      26
           See OCGA § 16-7-1 (b); see also footnotes 14 and 16, supra.
      27
          See OCGA §§ 16-8-2 (“A person commits the offense of theft by taking
when he unlawfully takes or, being in lawful possession thereof, unlawfully
appropriates any property of another with the intention of depriving him of the
property, regardless of the manner in which the property is taken or appropriated.”);
16-8-7 (a) (“A person commits the offense of theft by receiving stolen property when
he receives, disposes of, or retains stolen property which he knows or should know
was stolen unless the property is received, disposed of, or retained with intent to
restore it to the owner.”); see also footnote 15, supra.
      28
         See Silvey, 335 Ga. App. at 387 (1) (a). In addition, because we have found
that the evidence was relevant to establish intent, we need not analyze whether the
evidence was also admissible as to the other identified purposes. See id. at 387 (1) (a),
n. 8.

                                           17
      (ii) In addressing the second prong of the test, the trial court must apply the

balancing test under OCGA § 24-4-403 (“Rule 403”), which provides that “[r]elevant

evidence may be excluded if its probative value is substantially outweighed by the

danger of unfair prejudice, confusion of the issues, or misleading the jury or by

considerations of undue delay, waste of time, or needless presentation of cumulative

evidence.” “The application of the Rule 403 test is a matter committed principally to

the discretion of the trial courts[.]”29 The exclusion of relevant evidence under this

prong, however, “is an extraordinary remedy which should be used only sparingly[,]

since it permits the trial court to exclude concededly probative evidence.”30

      Here, the Appellant complains that the State failed to show that there was

sufficient similarity between the prior crimes and the instant crimes so that the

evidence of the prior crimes was more probative than prejudicial. As with the

burglary at issue in this case, however, the evidence showed that all but one of the




      29
           Olds, 299 Ga. at 70 (2) (citation and footnote omitted).
      30
         Silvey, 335 Ga. App. at 388 (1) (b) (citations and punctuation omitted). See
Hood v. State, 299 Ga. 95, 103 (4) (786 SE2d 648) (2016) (“The major function of
Rule 403 is to exclude matter of scant or cumulative probative force, dragged in by
the heels for the sake of its prejudicial effect.”) (citation and punctuation omitted).

                                           18
prior burglaries occurred at residences,31 as opposed to businesses, storage facilities,

other types of buildings or structures, railroad cars, tractor trailers, recreational

vehicles, boats, planes, etc.32 Likewise, the prior thefts all involved jewelry, as did the

theft in this case.

       Further, although the Appellant complains that the prior crimes occurred too

long ago to be probative in this case, he has failed to cite to any authority that stands

for the proposition that temporal remoteness, standing alone, is a basis for

automatically excluding otherwise relevant and admissible evidence. It is true that

temporal remoteness is an important factor to be considered when determining

whether other acts evidence should be admitted, because it depreciates the probative

value of the evidence.33 However, the United States Court of Appeals for the Eleventh

Circuit

       has refrained from adopting a bright-line rule with respect to temporal
       proximity because decisions as to impermissible remoteness are so fact-
       specific that a generally applicable litmus test would be of dubious


       31
         See OCGA § 16-7-1 (a) (1) (“‘Dwelling’ means any building, structure, or
portion thereof which is designed or intended for occupancy for residential use.”).
       32
            See OCGA § 16-7-1 (a) (2), (b), (c).
       33
            See United States v. Matthews, 431 F3d 1296, 1311 (V) (11th Cir. 2005).

                                            19
      value. Accordingly[, the Appellant] bears a heavy burden in
      demonstrating an abuse of the court’s broad discretion in determining
      if an extrinsic offense is too remote to be probative.34


Given the facts of this case and the patent similarity between the prior crimes and the

instant burglary, the trial court was authorized to find that the Appellant had failed

to meet his burden of showing that the prior crimes occurred so long ago that their

probative value was outweighed by their prejudicial value.

      Finally, given the overwhelming circumstantial evidence concerning the crimes

at issue and the probative value of the evidence of the Appellant’s prior crimes, we

find that any unfair prejudice possibly caused by the introduction of the latter

evidence was mitigated by the trial court’s limiting instructions.35 Both when the

evidence was presented and in its final charge to the jury, the trial court cautioned that

this evidence could only be considered as to the issues of intent, motive, and absence




      34
           Id. (citations and punctuation omitted).
      35
         See Diaz-Lizaraza, 981 F2d at 1225; see also United States v. Edouard, 485
F3d 1324, 1346 (II) (C) (1) (11th Cir. 2007) (“[A]ny unfair prejudice possibly caused
by admitting evidence of [the defendant’s] prior [crimes] was mitigated by the [trial]
court’s limiting instruction to the jury.”) (citation omitted).

                                           20
of accident or mistake in committing the crimes at issue and could not be considered

for any other purpose.36

      We conclude that the Appellant has failed to show that the trial court clearly

abused its discretion in finding that the probative value of the evidence of the

Appellant’s prior convictions was not substantially outweighed by the danger of

unfair prejudice.37

      (iii) Under the third prong of the Rule 404 (b) test, “there must be sufficient

proof to enable a jury to find by a preponderance of the evidence that the defendant

committed the other acts in question.”38 Here, the State presented certified copies of

the Appellant’s guilty pleas to the prior charges. This was sufficient proof of the

Appellant’s commission of the other acts to authorize the admission of this

evidence.39


      36
           See Diaz-Lizaraza, 981 F2d at 1225.
      37
           See Silvey, 335 Ga. App. at 388 (1) (b).
      38
           Silvey, 335 Ga. App. at 388 (1) (c) (citations and punctuation omitted).
      39
          See Scruggs v. State, 295 Ga. 840, 841 (2) (764 SE2d 413) (2014) (The State
proved that the defendant was the perpetrator of the 1995 prior crime by presenting
a certified copy of his guilty plea and conviction.); see also United States v. Calderon,
127 F3d 1314, 1332 (IV) (11th Cir. 1997) (“It is elementary that a conviction is
sufficient proof that [the defendant] committed the prior act [for the purposes of Rule

                                           21
         Consequently, the trial court did not abuse its discretion in admitting the

evidence of the prior crimes committed by the Appellant.40

         (b) The Appellant also contends that the trial court erred in admitting the other

acts evidence when the State presented only certified copies of his guilty pleas and

did not call any living witnesses to testify about the crimes. He argues that, without

testimony to establish the facts surrounding the prior acts, the State failed to show

that those acts were sufficiently similar to the crimes charged in the instant case. The

cases relied upon by the Appellant, however, were decided before the General

Assembly’s adoption of the new Evidence Code, which became effective on January

1, 2013.41 Having concluded in the previous subsection that the evidence of the

Appellant’s prior crimes met the requirements of the current, three-prong test for

admissibility under Rule 404 (b), and considering the patent similarities between the

prior crimes and those at issue, we find that this argument presents no reversible

error.



404 (b)]. The fact that the conviction was based on a guilty plea is inconsequential.”)
(citations omitted).
         40
              See Silvey, 335 Ga. App. at 388 (1) (c).
         41
              See Ga. L. 2011, p. 99, §§ 1, 101.

                                              22
      3. The Appellant contends that the trial court erred in sentencing him as a

recidivist under two separate statutes, OCGA §§ 16-7-1 and 17-10-7, when only the

latter provision should have been applied. We disagree.

      The record shows that the State filed a pretrial notice of its intent to seek

recidivist sentencing under OCGA § 17-10-7 “and/or any recidivist sentencing

provisions which may be applicable” in this case. As the Appellant concedes, he has

four prior felony convictions: a 1986 guilty plea to felony theft by receiving; a

separate 1986 guilty plea to two counts of felony theft by receiving42; the 1990 guilty

plea to several felony residential burglaries; and the 1996 guilty plea to several felony

residential burglaries. Therefore, OCGA § 17-10-7 (a) applies in this case and

provides, in relevant part, as follows:

      [A]ny person who, after having been convicted of a felony offense in
      this state . . . and sentenced to confinement in a penal institution,
      commits a felony punishable by confinement in a penal institution shall
      be sentenced to undergo the longest period of time prescribed for the
      punishment of the subsequent offense of which he or she stands
      convicted, provided that, unless otherwise provided by law, the trial


      42
         See OCGA § 17-10-7 (d) (“For the purpose of this Code section, conviction
of two or more crimes charged on separate counts of one indictment or accusation,
or in two or more indictments or accusations consolidated for trial, shall be deemed
to be only one conviction.”).

                                           23
      judge may, in his or her discretion, probate or suspend the maximum
      sentence prescribed for the offense.43


      In order to determine “the longest period of time prescribed for the

punishment” of the burglary conviction at issue in this case, the trial court properly

looked to the burglary statute, OCGA § 16-7-1 (b), which provides that, “[u]pon the

third and all subsequent convictions for burglary in the first degree, the defendant

shall be guilty of a felony and shall be punished by imprisonment for not less than

five nor more than 25 years.” Because it is undisputed that the conviction at issue in

this case was the Appellant’s third residential burglary conviction, “the longest period

of time prescribed for the punishment” of this conviction was 25 years of

imprisonment.

      Finally, as shown above, it is undisputed that the Appellant has four prior

felony convictions. Accordingly, the trial court applied OCGA § 17-10-7 (c), which

provides that

      any person who, after having been convicted under the laws of this state
      for three felonies . . . commits a felony within this state shall, upon
      conviction for such fourth offense or for subsequent offenses, serve the
      maximum time provided in the sentence of the judge based upon such

      43
           (Emphasis supplied.)

                                          24
      conviction and shall not be eligible for parole until the maximum
      sentence has been served.


As a result, the trial court properly sentenced the Appellant to 25 years of

imprisonment without the possibility of parole.

      The Appellant argues, however, that the court erred in applying the recidivist

provision of the burglary statute, OCGA § 16-7-1 (b), and that, if the court had not

applied it, his sentence would have been between one and twenty years of

imprisonment.44 The Appellant relies on Goldberg v. State,45 in which the defendant

had three prior burglary convictions, as well as two prior felony convictions for other

crimes.46 In that case, the trial court applied both OCGA §§ 16-7-1 (b) and 17-10-7

(a) when sentencing the defendant to 20 years of imprisonment because, in 2002,

when the defendant committed the burglary at issue,47 OCGA § 16-7-1 (b) provided

for a maximum sentence of 20 years of imprisonment for a third burglary


      44
          See OCGA § 16-7-1 (b) (providing that, for a first conviction of burglary in
the first degree, the defendant “shall be punished by imprisonment for not less than
one nor more than 20 years.”).
      45
           282 Ga. 542 (651 SE2d 667) (2007).
      46
           See id. at 545.
      47
           See Goldberg v. State, 280 Ga. App. 600, 603 (2) (634 SE2d 419) (2006).

                                          25
conviction,48 rather than the 25-year sentence provided for in 2014, when the

Appellant committed the instant burglary. In affirming the sentence in Goldberg, the

Supreme Court of Georgia noted that OCGA § 17-10-7 (e) specifically provides that

“[t]his Code section is supplemental to other provisions relating to recidivous

offenders.”49 The Court held that, by enacting such provision, “the General Assembly

has expressly indicated its intent that OCGA § 17-10-7 and other recidivist

sentencing provisions, such as OCGA § 16-7-1 (b), be construed harmoniously.

Accordingly, they are not conflicting provisions, and each must be interpreted so as

to avoid any ambiguity between them.”50 Thus,

      [c]onstruing the two provisions together, the General Assembly intended
      that a habitual burglar [who has no prior convictions for other felonies]
      be given the benefit of the trial court’s sentencing discretion [under
      OCGA § 16-7-1 (b)], but it further intended, that a habitual burglar who
      is also a habitual felon be subject to the imposition of the longest




      48
         See Goldberg, 282 Ga. at 543; former OCGA § 16-7-1 (b) (2002). The
General Assembly amended OCGA § 16-7-1 (b) in 2012 to increase the maximum
sentence for a third conviction of first degree burglary to 25 years. See Ga. L. 2012,
p. 899, § 3-1.
      49
           Goldberg, 282 Ga. at 544.
      50
           Id.

                                         26
      sentence prescribed for the subsequent offense for which he or she was
      convicted [under OCGA § 17-10-7].51


It followed that, because the defendant in Goldberg was a three-time convicted

burglar in addition to being convicted of two prior felonies, the defendant “was

‘more’ than just a habitual burglar” to whom only the recidivist provision of OCGA

§ 16-7-1 (b) would apply.52

      Given the Appellant’s prior burglary and non-burglary felony convictions, the

same analysis applies in this case. Thus, we find no error in the Appellant’s sentence.

      Judgment affirmed. Miller, P. J., and Doyle, P. J., concur.




      51
           Id. at 547.
      52
           Id. at 545. Accord Kennedy v. State, 302 Ga. App. 289, 290 (690 SE2d 255)
(2010).

                                          27